Title: To Thomas Jefferson from Arthur S. Brockenbrough, 12 April 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
April 12. 1826
Your favor of the 7th with the enclosed proceedings of the board of Visitors was duly recd and agreeable to your instructions made out a copy for Doctor Dunglison.I shall endeavour to do my duty for the preservation of order and to enforce the exact punishment of all breaches of it, with firmness & fearless of the consiquences, the greatest difficulty heretofore with me was to know how to proceed now with the aid of Counsel I may probably get on. I have heretofore considered it as no business of mine, to make good at the Public expence any injury the buildings or improvements attached may sustain from students or others after being in the possession of the Professors or Hotel Keepers, that they were responsible for the keeping and returning them in the order in which they were received I presume from the instructions of the board of Visitors directing me to enquire into the violince lately offered to Dr Blaettermans wall they consider  it my duty to have it repaired. That the Visitors should be dissatisfied with the little progress in the buildings the last year is not unreasonable, I am myself not satisfied at it, and repeatedly urged our undertakers Dinsmore & Neilson on the subject, their constant reply was we can’t get stuff (Lumber) the saw mills have all dried up, in consequence of not geting Lumber they were under the necessity of discharging some of their best hands, who went to the north, but from their Habit & consequent neglect of business there was not as much done as might have been with the hands they had—With respect to the transportation of the Capitels there has been more difficulty perhaps than you are aware of, my letters to Col: Peyton will prove how anxious and desirous I have been to get them up, independent of Col Peytons being on the spot I sent an agent last fall to try and get boats to bring them up but he was not successful, when I was down in the Winter myself I made every exertion in my power to induce boatmen to take them in, and with great difficulty got off some of the smaller cases now we are geting them up gradually three of the largest cases have arrived at Milton or the mills and Col Peyton writes me more are under way—Five cases of instruments from London are at the Shadwell mills and Mr Bonnycastle is pressing us for his lecture room in the Rotunda—but agreeable to your instructions, Dinsmore & Neilson have put all their force on the Library room, I have directed them to get more hands but it will sometime if they have to send on to the North before they can be had—With respect to money matters sir, to complete what is directed money will be wanting, the annuity and some rents due are all that we can calculate on to a certainty  at present—can any part of the annuity be applied to the buildings?I thank you Dr Sir sincerely for the kind & friendly manner in which you express yourself towards me, it shall be my constant study, to know how to merit and deserve the esteem & friendship of one whom I regard & venerate above all other human beings, it is a source of great gratification to me to think that you look upon me with a favorable eye with sincere respect I have to honor to subscribe myself your most Obt SevtA S Brockenbrough